Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to Claims 1, 2, and 10, filed 4/23/2021, is acknowledged and accepted.
Response to Arguments
Applicant’s arguments, see Pages 7 and 8, filed 10/28/2020, with respect to Claims 1-15 and 18-22 have been fully considered and are persuasive.  Therefore, the 35 USC § 103 of Claims 1-15 and 18-22 has been withdrawn.
Allowable Subject Matter
Claims 1-15 and 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1, though Suzuki et al., (US 8,047,662) disclose “an antireflection film (title and abstract) comprising a hard coating layer (1 and 2, Figure 1) and a low refractive index layer (2, Figure 1) formed on the hard coating layer (see Figure 1) and, wherein a roughness skewness (Rsk) of the concavo-convex shape of the surface is greater than 0.5 and less than 5 (column 3, lines 19-22,” Inoue et al., (US 8,256,908) disclose “a hard coating layer (¶[0076]) and a low refractive index layer (¶[0076]) formed on the hard coating layer, wherein a slope angle of a concavo-convex shape (figure 1C) of a surface of the low refractive index layer is greater than 0.01 degree and less than 0.2 degree (¶[0261]-[0262]), for the purpose of reducing reflectance while improving high denseness of black, and anti-glare and anti-glitter capabilities (¶[0015]);” Suzuki et al., in view of Inoue et al., fail to teach or suggest the aforementioned combination further comprising “wherein the low refractive index layer comprises a binder resin including a polysilsesquioxane in which at least one reactive functional group is substituted.”
With respect to claims 2-15 and 18-22, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872